Citation Nr: 1813856	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  10-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 



INTRODUCTION

The Veteran had active duty service in the United States Air Force from May 1973 to May 1979, and from July 1981 to July 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Seattle, Washington and Portland, Oregon.  Jurisdiction resides with the Portland RO.

This claim was previously before the Board in December 2013, at which time it was remanded for additional development.  At that time, the procedural history of the claim was set out and it was indicated that review on the merits was indicated.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran has a current diagnosis of MS.


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple sclerosis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on her behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Law and analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Further, if multiple sclerosis becomes manifest to a degree of 10 percent or more within 7 years from date of separation from service, it shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's discharge examination in August 1985 indicated that the Veteran complained of numbness in the index and middle fingers of the right hand.  At a September 1985 VA examination, the examiner noted that the Veteran began to notice numbness and pain in his right upper extremity beginning in November 1981.  An x-ray from September 1985 showed degenerative disease in his cervical spine.  The Veteran was diagnosed with nerve involvement of the right brachial plexus.  (He is currently service connected for radiculopathy of both upper extremities and degenerative pathology of the cervical spine.)

In February 1997, the Veteran sought treatment for multiple non-specific neurological symptoms.  The physician ordered an MRI of the brain, which was noted to be normal.  The physician's discussion stated "This is either non-organic multiple sclerosis, or rarely a cranial cervical junctional abnormality. I plan to have [the Veteran] obtain an MRI scan per your suggestion and return to see me."  Another February 1997 treatment note showed that the physician stated that the Veteran "has either got a brain tumor because of the pressure in his head or maybe has multiple sclerosis." 

In June 1997, the Veteran presented for an electromyogram/nerve conduction study.  The nerve conduction study was normal and the EMG showed decreased muscle activation due to poor effort, compatible with an examination finding of "give-way weakness." The June 1997 neurology clinical note showed that the Veteran presented for an evaluation of multiple sclerosis.  The examiner noted a normal neurological, motor, and sensory examination.  He stated that a brain MRI done in March 1997 was normal and concluded by stating that "it is very unlikely that [the Veteran] has multiple sclerosis, given his Veteran normal neurological examination and his normal brain MRI scan."  An August 1997 neurology note concluded that the Veteran had "persistently normal neurological examination and diagnostic neurological studies. No evidence of multiple sclerosis or other neurodegenerative disorder at this point."

Additional testing was performed in April 1998 and June 1998, which included a lumbar puncture, MRI of his spine, and additional testing for cervical myelopathy.  There was no evidence of multiple sclerosis.  A September 1998 clinic note showed "A diagnosis of multiple sclerosis cannot be made. No evidence of myelopathy." 

A November 1999 note from the Veteran's family practice clinic stated that the Veteran had multiple sclerosis and that it was "as likely as not that the numbness and pain in his right arm and shoulder he experienced in 1981 were an early presentation of his MS."  There was no testing provided in support of this diagnosis.  

The Veteran was afforded a VA examination in May 2015.  The examiner noted a 1997 diagnosis of multiple sclerosis.  The examiner opined that the Veteran's multiple sclerosis was less likely than not incurred during or a result of service.  As a rationale, the examiner provided the following: "No evidence found for a diagnosis of Multiple Sclerosis incurred in or caused by service.  The upper extremity symptoms noted in service were also noted in STRs to be related to residuals of a motor vehicle accident."

An outside medical opinion was obtained in August 2017.  The examiner recounted the Veteran's history and medical records and opined that he does not have a diagnosis of multiple sclerosis.  In support of his opinion, he provided the following rationale:

The Veteran does not have multiple sclerosis.  The diagnosis of multiple sclerosis depends on an appropriate history and neurological examination findings, as well as the presence of at least two separate lesions that have appeared at different times in the white matters of the central nervous system (Brain and spinal cord).  These lesions, called "plaques," are highly characteristic of MS. By far the most sensitive method for showing these plaques is magnetic resonance imaging.  Patients who have MS will invariably have a characteristic lesion or abnormality in the white matter of the brain or spinal cord.  MRI with contrast can distinguish old from new lesions.  The old white matter lesions do not disappear; they remain in the brain and are readily detected by MRI.  The absence of white matter lesions or plaques in the 1988 MRI of the Veteran, indicates that he had never had MS prior to that test, and cannot be ascribed a diagnosis of MS.  The Veteran had a normal neurological examination, and additional tests for MS including oligoclonal bands in CFS were negative.  A normal neurological examination, a complete absence of plaque lesions on brain, cervical, and thoracic MRIs and a negative oligoclonal banding on CSF evaluation; unequivocally rules out a diagnosis of multiple sclerosis.  There was a perfectly logical explanation for the Veteran's right arm symptoms in 1985, which was diagnosed by the orthopedic service at that time as due to a "nerve involvement of the right brachial plexus causing numbness and pain in the back, shoulder, and arm on the right." 

It is not unusual for treating physicians to have a suspicion for diagnoses such as MS and fibromyalgia in patients presenting with a plethora of symptoms, as did the Veteran.  (Emphasis in the original.)  Appropriate testing has ruled out MS in the Veteran, and it is concluded that the Veteran does NOT have MS.

The Board affords great probative weight to the August 2017 medical opinion, which was rendered following a thorough review of the claims file and which is well supported by a reasoned rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The opinions in support of a diagnosis of multiple sclerosis consist of the February 1997 records, which are clearly equivocal, listing MS as only a possibility and the November 1999 note, which provides no objective evidence or findings in support of the diagnosis.  Therefore, the Board finds that the preponderance of the evidence is against finding a diagnosis.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131. In the absence of proof of present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes). Thus, in the absence of competent evidence showing a current diagnosis of MS, it is unnecessary to address the remaining elements of the claim for service connection. See Brammer, 3 Vet. App. at 225.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that his symptoms are indicative of a current disability and related to his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, MS require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The diagnosis of MS is not a simple question that can be determined based on mere personal observation by a lay person, thus the Veteran's lay assertion is not competent to establish a current disability or a nexus to service. 

Symptoms, such as those experienced by the Veteran without underlying disability, cannot meet the regulatory requirement for the existence of a current disability and are not, in and of themselves, capable of service connection. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  (As noted service connection has been established for radiculopathy of the upper extremities and a degenerative process in the cervical spine.) Because there is no diagnosis of current MS, and the competent evidence of record indicates that there was never a correct diagnosis of MS, the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the Veteran's claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for multiple sclerosis is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


